Exhibit 10.11

C&J ENERGY SERVICES

2015 LONG TERM INCENTIVE PLAN

RESTRICTED SHARE AGREEMENT

(Employment Agreements and Restrictive Covenants)

C&J Energy Services Ltd. (the “Company”), a Bermuda exempted company, hereby
awards to you (the “Grantee”), as of the date set forth on your Bank of America
Merrill Lynch online equity award account (the “Date of Grant”), an award of
restricted shares (the “Award”), consisting of the number of Shares set forth on
your Bank of America Merrill Lynch online equity award account for that date
(the “Restricted Shares”), pursuant to the C&J Energy Services 2015 Long Term
Incentive Plan, as may be amended from time to time (the “Plan”). The Award is
subject to the terms of this Restricted Share Agreement (this “Agreement”) and
the Plan. The Restricted Shares granted hereunder shall be issued in the name of
the Grantee as soon as reasonably practicable after the Date of Grant, pursuant
to the terms herein, and shall be subject to the execution and return of this
Agreement by the Grantee through the electronic signature and/or web-based
approval and notice process authorized by the Company. Capitalized terms used
but not defined in this Agreement shall have the meaning attributed to such
terms under the Plan, unless the context requires otherwise. By executing this
Agreement, the Grantee acknowledges that his or her agreement to the covenants
set forth in Section 7 is a material inducement to the Company in granting this
Award to the Grantee.

The terms and conditions of the Restricted Shares granted hereby, to the extent
not controlled by the terms and conditions contained in the Plan, are as
follows:

1. No Right to Continued Employee Status or Consultant Service

Nothing contained in this Agreement shall confer upon the Grantee the right to
the continuation of his or her Employee status, or, in the case of a Consultant,
to the continuation of his or her service arrangement, or in either case to
interfere with the right of the Company or, as applicable, any of its
Subsidiaries or other Affiliates to terminate the Grantee’s Business
Relationship (as defined in Section 7) at any time.

2. Coordination with Employment Agreement

The parties hereby acknowledge that the Grantee is a party to an employment
agreement between the Grantee and the Company (the “Employment Agreement”),
which may include provisions governing the treatment of share options,
restricted shares or other equity-based awards granted to the Grantee prior to
the effectiveness of this Agreement. The parties acknowledge and agree that, to
the extent that the Employment Agreement includes provisions in respect of the
treatment of share options, restricted shares or other equity-based awards in
the event of termination of employment, a change in control, or other similar
event, (i) notwithstanding anything contained in this Agreement to the contrary,
such provisions in the Employment Agreement shall govern the treatment of the
Restricted Shares covered by the Award granted under this Agreement; and
(ii) if, and to the extent, such provisions in the Employment Agreement conflict
with the provisions in this Agreement, the terms of the Employment Agreement
shall control. For the avoidance of doubt, if the Employment Agreement is silent
regarding matters concerning



--------------------------------------------------------------------------------

the treatment of share options, restricted shares or other equity-based awards
in the event of termination of employment, a change in control, or other similar
event, then the terms of this Agreement shall govern the treatment of the
Restricted Shares granted hereunder. Nothing herein (including nothing contained
in Section 7 herein) will replace any of the Grantee’s obligations to the
Company or its Subsidiaries or Affiliates with respect to confidentiality,
non-disclosure, return of property, non-competition or non-solicitation as all
provisions of Section 7 herein are in addition to all commitments and
obligations the Grantee has to the Company and any of its Subsidiaries or
Affiliates, including all commitments and obligations created by contract,
statute and common law.

3. Vesting; Forfeiture; Effect of Termination of Service

If the Grantee continuously maintains his or her Business Relationship from the
Date of Grant, then the Restricted Shares will vest in accordance with the
following vesting schedule (the “Vesting Schedule”):

 

Vesting Date

   Cumulative Vested Percentage             %            %            % 

Except as otherwise provided in this Agreement or as otherwise determined by the
Committee, if the Grantee’s Business Relationship Terminates for any reason
prior to the Vesting Dates set forth above, the right of the Grantee to receive
further vesting of the Restricted Shares under this Award shall terminate. For
the avoidance of doubt, the Grantee shall not receive vesting of the Restricted
Shares on the remaining Vesting Dates and all Restricted Shares that have not
vested as of the date of such Termination shall be deemed to be forfeited by the
Grantee. Notwithstanding the foregoing, upon the Grantee’s Termination by reason
of Disability or death prior to the Vesting Dates set forth above, the number of
Restricted Shares that would have vested on the next applicable Vesting Date
shall immediately vest as of the date of such Termination.

4. Restrictions on Transfer

(a) The Restricted Shares subject to this Award may not be sold, transferred,
assigned or otherwise disposed of, and may not be pledged or otherwise
hypothecated (the “Transfer Restrictions”) while the Restricted Shares are
subject to forfeiture to the Company pursuant to Section 3. The Transfer
Restrictions shall lapse on the same schedule under which the Restricted Shares
vest pursuant to the Vesting Schedule.

(b) The foregoing Transfer Restrictions shall not prohibit the sale, transfer or
other disposition of such Restricted Shares pursuant to a definitive agreement
executed by the Company in connection with a Corporate Transaction.

 

2



--------------------------------------------------------------------------------

5. Escrow, Delivery of Shares and Restrictive Legend

(a) Certificates or evidence of book-entry Shares representing the Restricted
Shares shall be issued and held by the Company in escrow and shall remain in the
custody of the Company until their delivery to the Grantee or nominee as set
forth herein, subject to the Grantee’s delivery of any document which the
Committee or Company may, in its discretion, require as a condition to the
delivery of Shares to the Grantee or his or her estate, including, but not
limited to delivery of a share power, duly endorsed in blank, relating to the
Restricted Shares.

(b) Certificates or evidence of book-entry Shares representing the Restricted
Shares which have vested and for which the Transfer Restrictions have lapsed
pursuant to Sections 3 and 4 of this Agreement will be delivered to or otherwise
made available to the Grantee (or, at the discretion of the Grantee, joint in
the names of the Grantee and the Grantee’s spouse) or to the Grantee’s nominee
at such person’s request.

(c) The certificates, if any, representing the Restricted Shares acquired
pursuant to this Award shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the Plan or under
applicable state and Federal securities or other laws, or under any ruling or
regulation of any governmental body or national securities exchange unless an
exemption to such registration or qualification is available and satisfied. The
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions.

6. Rights as Shareholder

Upon the issuance and delivery of the Restricted Shares to the Grantee and the
entry of the Grantee’s name as a shareholder of record on the books of the
Company, the Grantee shall be, unless and until such Restricted Shares are
forfeited pursuant to Section 3 of this Agreement or sold or otherwise disposed
of pursuant to Section 4 of this Agreement, entitled to all rights of a common
shareholder of the Company, including, without limitation, the right to vote
such Restricted Shares and the right to receive all dividends or other
distributions paid or made with respect thereto; provided, however, that any
cash dividends or distributions declared or paid on the Restricted Shares by the
Company shall be deferred and paid to the Grantee at the same time as the
Restricted Shares in respect of which such dividends or distributions were made
vest pursuant to this Agreement; provided, further, that any Shares distributed
as a dividend or otherwise with respect of any Restricted Shares shall be
subject to the same Vesting Schedule and be subject to the same Transfer
Restrictions, and evidenced in the same manner, as such Restricted Shares.

7. Prohibited Activities

The Grantee acknowledges and agrees that this Agreement further aligns the
Grantee’s interests with the Company’s long-term business interests and that the
restrictions contained in this Section 7 are reasonably related to the
protection of such business interests, including the preservation of the
Company’s goodwill and the protection of the Confidential or Proprietary
Information that Grantee has obtained and will obtain in the course of his or
her future Business Relationship with the Company. The Grantee further
acknowledges and agrees that his or her entry into this Agreement gives rise to
an expectation by the Company that the Grantee, as the recipient of the equity
securities of the Company and ancillary to this Agreement to provide the Grantee
with such securities and Confidential or Proprietary Information during the
period of his or her Business Relationship with the Company, will not interfere

 

3



--------------------------------------------------------------------------------

with or otherwise damage the Company Business, either during the period of the
Grantee’s Business Relationship with the Company or thereafter. As an express
incentive for the Company to enter into this Agreement and in order to further
the Company’s legitimate business interests and interest in granting the Award
and entering into this Agreement, the Grantee agrees to the following covenants:

 

  (a) Prohibition against Certain Activities. The Grantee agrees that the
Grantee will not at any time: (v) disclose or furnish to any other Person or use
for the Grantee’s own or any other Person’s account any Confidential or
Proprietary Information (other than in the course of the Grantee’s service to
the Company or any Subsidiary or other Affiliate, if the Grantee is an Employee,
Director or Consultant to the Company or any Subsidiary or other Affiliate)
except for Permitted Disclosures (a “Prohibited Disclosure or Use”), or
(w) commit a breach of the provisions of Section 4 (a “Prohibited Transfer”), or
(x) make any statement that is intended to become public, or that should
reasonably be expected to become public, and that criticizes, ridicules,
disparages or is otherwise derogatory of the Company or any Subsidiary or other
Affiliate, or any employee, officer, director, member or shareholder of any of
them (a “Prohibited Disparagement”). In addition, the Grantee agrees that the
Grantee will not during the Grantee’s Business Relationship and for a period of
two (2) years after the Grantee’s Termination (the “Restricted Period”):
(y) engage in any Prohibited Solicitation, or (z) engage in any Competitive
Activity.

 

  (b) Return of Property. Upon the Grantee’s Termination for whatever reason, or
upon request of the Company or any Subsidiary or other Affiliate prior to the
Grantee’s Termination, the Grantee shall promptly deliver to the requesting
entity all materials, documents and other property of the Company or any
Subsidiary or other Affiliate, including originals and copies of all documents
and records (both paper and electronic), computer hardware and software
programs, computer files (and all other electronically stored information),
media, equipment and other materials containing any of the Company’s,
Subsidiary’s, Affiliate’s or any customer’s Confidential or Proprietary
Information or any summaries, extracts or derivative works thereof. Such
property includes but is not limited to all materials constituting or reflecting
Confidential or Proprietary Information.

 

  (c)

Right to Cancellation and Recovery. The Grantee understands and agrees that the
Company has granted this Award to the Grantee to reward the Grantee for the
Grantee’s future efforts and loyalty to the Company, its Subsidiaries and other
Affiliates by giving the Grantee the opportunity to participate in the potential
future appreciation of the Company. Accordingly, if (t) the Grantee engages in
any Prohibited Disclosure or Use or breaches or violates the Grantee’s
obligations relating to the non-disclosure or non-use of confidential or
proprietary information under any Restrictive Agreement to which the Grantee is
a party, or (u) the Grantee engages in any Prohibited Disparagement or breaches
or violates the Grantee’s obligations relating to non-disparagement under any
Restrictive Agreement to which the Grantee is a party, or (v) the Grantee
engages in any Prohibited Transfer, or (w) the Grantee engages in any Prohibited
Solicitation during the Restricted Period or breaches or violates any
non-solicitation obligations under any Restrictive Agreement to which the
Grantee is a party, or (x) the Grantee engages in any Competitive Activity
during the Restricted Period or breaches or violates any non-competition
obligations under any Restrictive Agreement to

 

4



--------------------------------------------------------------------------------

  which the Grantee is a party, or (y) the Grantee is Terminated for Cause, or
(z) the Grantee violates Section 7 hereof, (collectively items (t) – (z),
“Prohibited Actions”) then, subject to Section 7(c)(iii) below, in addition to
any other rights and remedies available to the Company, the Company shall be
entitled, at its option, exercisable by written notice (the date of such notice,
the “Forfeiture Notice Date”) to take any the following actions:

 

  (i) The Company may terminate this Award and immediately cancel the Restricted
Shares for which the Transfer Restrictions have not yet lapsed; and

 

  (ii) If such Prohibited Action occurs during the period of the Grantee’s
Business Relationship or within two (2) years following the Grantee’s
Termination, the Company may recover from the Grantee, and the Grantee shall pay
over to the Company, with respect to any Restricted Shares on which the Transfer
Restrictions lapsed during the period of two (2) years prior to the earlier of
the occurrence of the Prohibited Action or the Grantee’s Termination (A) with
respect to any such Shares that the Grantee continues to own as of the
Forfeiture Notice Date, an amount equal to the aggregate Fair Market Value of
such Shares on the Forfeiture Notice Date; and (B) with respect to any such
Shares that the Grantee no longer owns as of the Forfeiture Notice Date, an
amount equal to either (x) if such Shares were disposed of in an open market
transaction, the proceeds received from the disposition of the Restricted
Shares, or (y) if such Shares were disposed of other than in an open market
transaction, the aggregate Fair Market Value of the Restricted Shares as of the
Forfeiture Notice Date. If the Grantee does not pay such amount over to the
Company within twenty (20) days of demand, such amount shall thereafter bear
interest at the maximum rate permitted by law and the Grantee shall be liable
for all of the Company’s costs of collection, including but not limited to,
reasonable legal fees.

 

  (iii) Notwithstanding anything to the contrary, in the event that a Change in
Control has occurred and the Grantee is Terminated without Cause within the
twelve (12) months following the Change in Control, the Company may take the
actions set forth in Sections 7(c)(i) and (ii) only if the Grantee engages in
any Prohibited Disclosure or Use or breaches or violates the Grantee’s
obligations relating to the non-disclosure or non-use of confidential or
proprietary information under any Restrictive Agreement to which the Grantee is
a party.

 

  (d) Other Remedies. The Grantee specifically acknowledges and agrees that the
remedy at law for any breach of this Section 7 will be inadequate and that the
Company, in addition to any other relief available to it, shall be entitled at
the discretion of the Board to seek temporary and permanent injunctive relief
without the necessity of proving actual damage or posting any bond whatsoever.
In the event that the provisions of this Section 7 should ever be deemed to
exceed the limitation provided by applicable law, then the Grantee and the
Company agree that such provisions shall be reformed to set forth the maximum
limitations permitted.

 

5



--------------------------------------------------------------------------------

  (e) Certain Definitions. For purposes of this Agreement, the following terms
shall have the meaning set forth below:

 

  (i) “Business Relationship” shall mean service to the Company or any
Subsidiary or other Affiliate, or a corporation or parent or subsidiary of such
corporation assuming or substituting a new Award for this Award, in the capacity
of an Employee, Director or Consultant, as applicable. Without limiting the
scope of the preceding sentence, it is expressly provided that the Grantee’s
Business Relationship shall be considered to have Terminated at the time of the
termination of the “Subsidiary” or “Affiliate” status under the Plan of the
entity or other organization that employs the Grantee or to which the Grantee
provides services as a Consultant. Any question as to whether and when there has
been a Termination of the Grantee’s Business Relationship, and the cause of such
Termination, shall be determined by the Committee and its determination shall be
final.

 

  (ii) “Company Business” shall mean any business in which the Company or any
Subsidiary or other Affiliate is: (x) engaged in during the term of the
Grantee’s Business Relationship; or (y) any business in which the Company or any
Subsidiary or other Affiliate has undertaken material substantive steps to
engage within the twelve (12) month period prior to such Termination, so long as
with respect to both prongs (x) and (y) of this sentence, the Grantee had
responsibilities with respect to, or Confidential or Proprietary Information
about, such business (or anticipated business) prior to the Termination. Without
limiting the foregoing, the Company Business shall be deemed to include the well
completion and servicing business (including, without limitation, hydraulic
fracturing, coiled tubing, pressure pumping, wireline, cementing, pressure
testing, pump-down, perforating, pipe recovery and other complementary
services), petroleum engineering services (including without limitation services
in connection with hydraulic fracture stimulation and reservoir engineering),
directional drilling and production services.

 

  (iii)

“Competitive Activity” shall mean carrying on or engaging in the Company
Business (other than on behalf of the Company or any of its Subsidiaries or
other Affiliates) in the Restricted Area in any capacity in which the Grantee
has the same or similar responsibilities or duties as the Grantee had on behalf
of the Company or any of its Subsidiaries or other Affiliates prior to his or
her Termination, including carrying on or engaging in any activities in which
the Grantee , in the Restricted Area during the Restricted Period (and in any
capacity in which the Grantee has the same or similar responsibilities or duties
as the Grantee had on behalf of the Company or any of its Subsidiaries or other
Affiliates prior to his or her Termination): directly or indirectly, owns,
manages, operates, joins, becomes an employee of, controls or participates in or
is connected with any business, individual, partnership, firm, corporation or
other entity which engages in the Company Business; provided, however, that,
notwithstanding the forgoing, the Grantee or any of his or her affiliates may
own (x) less than five percent (5%) of any equity security registered under the
Exchange Act in any entity engaged in the Company Business, provided that
neither the Grantee nor his or her affiliates has the power, directly or
indirectly, to control or direct the management or affairs of any such
corporation and is not involved in the management of such corporation and
(y) those equity investments owned by the Grantee as of the date of this
Agreement as previously disclosed to and agreed by the Company. Further
notwithstanding the

 

6



--------------------------------------------------------------------------------

  foregoing, during that portion of the Restricted Period that occurs following
the Grantee’s Termination, within that portion of the Restricted Area that
includes the State of Oklahoma only, “Competitive Activity” will not be defined
by the definition set forth in the previous sentence but, instead, “Competitive
Activity” within the State of Oklahoma shall be defined as the Grantee’s direct
solicitation of goods or services, or a combination thereof, from the
established customers of the Company.

 

  (iv) “Confidential or Proprietary Information” shall mean confidential,
competitively valuable and/or proprietary information of the Company, its
Subsidiaries and other Affiliates and/or its and their Customers (to the extent
such information of Customers is provided to the Company, its Subsidiaries or
other Affiliates with an expectation of confidentiality), including without
limitation all intangible, trade secret and/or intellectual property of the
Company, its Subsidiaries and other Affiliates, and all copies, summaries,
extracts or derivative works thereof, whether developed prior to the date hereof
or hereafter, and whether with the assistance of the Grantee or otherwise.
Without limiting the foregoing, Confidential or Proprietary Information shall be
deemed to include (u) the Company’s, its Subsidiary’s and other Affiliate’s
proprietary computer software, databases and non-public lists of Customers,
prospects, candidates, and employees; employee applications; skills inventory
sheets and similar summaries of employee qualifications as well as employee
compensation; Customer ordering habits, billing rates, buying preferences, and
short term needs; sales reports and analysis; (v) employee reports and analysis;
Customer job orders and profit margin data; businesses processes, methods of
operation and sales techniques; (w) statistical information regarding the
Company, its Subsidiaries and other Affiliates; (x) financial information of the
Company, its Subsidiaries, other Affiliates and its and their Customers that is
not publicly available; (y) specially negotiated terms and pricing with vendors
and Customers; and (z) research and development, business projects, strategic
business plans and other strategic information and strategies; products and
solution services offered to Customers.

 

  (v) “Customer” shall mean anyone who is a customer of the Company, any
Subsidiary or other Affiliate within the Restricted Area during the period of
the Grantee’s Business Relationship and as of the Grantee’s Termination.

 

  (vi) “Permitted Disclosures” shall mean the disclosure of Confidential or
Proprietary Information (x) made with the prior written consent by the Board, or
(y) required to be made by law or legal process.

 

  (vii)

“Prohibited Solicitation” shall mean the Grantee, directly or indirectly,
(x) soliciting or causing to be solicited any Customer of the Company, any
Subsidiary or other Affiliate (other than on behalf of the Company, any
Subsidiary or other Affiliate) within the Restricted Area, or (y) engaging or
employing or soliciting or contacting with a view to the engagement or
employment of, any person who is an Employee, Consultant or Director of the
Company or any Subsidiary or other Affiliate; provided, however, that,
notwithstanding the foregoing, during that portion of the Restricted Period that
occurs

 

7



--------------------------------------------------------------------------------

  following the Grantee’s Termination, within that portion of the Restricted
Area that includes the State of Oklahoma only, part (x) of this definition shall
be limited to only prohibit the Grantee from engaging in the direct solicitation
of goods or services, or a combination thereof, from the established customers
of the Company.

 

  (viii) “Restricted Area” shall mean: (a) during the portion of the Restricted
Period prior to the Termination, those geographic areas where the Company or any
Subsidiary or other Affiliate conducts the Company Business; and (b) during the
portion of the Restricted Period that follows the Termination, those geographic
areas within a 100-mile radius of those areas where the Grantee: (X) was based
on behalf of the Company, a Subsidiary or other Affiliate; or (Y) performed
services on behalf of the Company, a Subsidiary or other Affiliate. For the
avoidance of doubt, the Restricted Area shall include the applicable areas
within the States of Arkansas, Colorado, Idaho, Kansas, Mississippi, Montana,
North Dakota, Ohio, Oklahoma, Pennsylvania, Texas, Utah, West Virginia, and
Wyoming, and the following parishes within the State of Louisiana: Bienville,
Bossier, Caddo, Caldwell, Claiborne, DeSoto, Harrison, Iberia, Jackson,
Lafayette, Lincoln, Natchitoches, Red River, Sabine, St. Helena, St. Martin,
Webster, and Winn.  

 

  (ix) “Restrictive Agreement” shall mean any agreement between the Company, or
any Subsidiary or other Affiliate, and the Grantee that contains
non-competition, non-solicitation, non-hire, non-disparagement,
return-of-property or confidentiality restrictions applicable to the Grantee.

8. Taxation

The Grantee understands that, unless a timely election is made pursuant to
Section 83(b) of the Internal Revenue Code of 1986, as amended (the “Code”),
when the Restricted Shares are no longer subject to a substantial risk of
forfeiture (i.e., generally when the Restricted Shares vest), the Grantee will
be obligated to recognize income, for Federal, state and local income tax
purposes, as applicable, in an amount equal to the Fair Market Value of the
Shares, determined as of the date the Restricted Shares are no longer subject to
a substantial risk of forfeiture. The acceptance of the Shares by the Grantee
shall constitute an agreement by the Grantee to report such income in accordance
with then applicable law and to cooperate with the Company and its Subsidiaries
in establishing the amount of such income and corresponding deduction to the
Company and/or its Subsidiaries for its income tax purposes.

The Grantee is responsible for all tax obligations that arise in connection with
the Restricted Shares. The Company may withhold from any amount payable to the
Grantee an amount sufficient to cover any Federal, state or local withholding
taxes which may become required with respect to the vesting of the Restricted
Shares or take any other action it deems necessary to satisfy any income or
other tax withholding requirements as a result of the vesting of the Award. The
Company shall have the right to require the payment of any such taxes and
require that the Grantee furnish information deemed necessary by the Company to
meet any tax reporting obligation as a condition to issuing and releasing any
Shares pursuant to the Award. The Committee, in its discretion (which such
discretion, if the Grantee is a “statutory insider” within the meaning of
Section 16(a) of the Exchange Act, may not be delegated to management), may
allow the Grantee to pay his or her withholding tax obligation in connection
with the

 

8



--------------------------------------------------------------------------------

vesting of the Restricted Shares by (x) making a cash payment to the Company,
(y) permitting the purchase (subject to the requirements of Bermuda law) of a
portion of the Shares that have become vested, or (z) surrendering Shares owned
by the Participant prior to vesting of the Award, in each case having an
aggregate Fair Market Value equal to the withholding taxes.

The Grantee hereby acknowledges that, with respect to the grant of Restricted
Shares pursuant to this Award, he or she may file an election with the Internal
Revenue Service, within 30 days of the Date of Grant, under Section 83(b) of the
Code to be taxed on the Fair Market Value of the Restricted Shares as of the
Date of Grant. The Grantee will seek the advice of his own tax advisors as to
the advisability of making such a Section 83(b) election, the potential
consequences of making such an election, the requirements for making such an
election, and the other tax consequences of his Award under Federal, state, and
any other laws that may be applicable. The Company and its agents have not and
are not providing any tax advice to the Grantee.

9. Securities Laws

Upon the acquisition of the Restricted Shares, the Grantee will make such
written representations, warranties, and agreements as the Committee may
reasonably request in order to comply with securities laws or with this
Agreement. The obligation of the Company to issue and deliver the Restricted
Shares granted hereunder shall be subject to all applicable laws, rules and
regulations, and such approvals by governmental agencies as may be required. The
Grantee hereby agrees not to offer, sell or otherwise attempt to dispose of any
Shares issued to the Grantee pursuant to this Agreement in any way which would:
(x) require the Company to file any registration statement with the Securities
and Exchange Commission (or any similar filing under state law or the laws of
any other county) or to amend or supplement any such filing or (y) violate or
cause the Company to violate the Securities Act, the Exchange Act, the rules and
regulations promulgated thereunder, or any other Federal, state or local law, or
the laws of any other country.

10. Notices

Unless otherwise provided herein, any notices or other communication given or
made pursuant to this Agreement or the Plan shall be in writing and shall be
deemed to have been duly given (i) as of the date delivered, if personally
delivered (including receipted courier service) or overnight delivery service,
with confirmation of receipt; (ii) on the date the delivering party receives
confirmation, if delivered by facsimile to the number indicated or by email to
the address indicated or through an electronic administrative system designated
by the Company; (iii) one (1) business day after being sent by reputable
commercial overnight delivery service courier, with confirmation of receipt; or
(iv) three (3) business days after being mailed by registered or certified mail,
return receipt requested, postage prepaid and addressed (a) if to the Company,
to the Company’s Legal Department and (b) if to the Grantee, at the most recent
address, facsimile number or email contained in the Company’s records.

11. Agreement Subject to Plan and Applicable Law

This Award is made pursuant to the Plan and shall be interpreted to comply
therewith. A copy of the Plan is attached hereto. Any provision of this Award
inconsistent with the Plan shall be considered

 

9



--------------------------------------------------------------------------------

void and replaced with the applicable provision of the Plan. The Plan shall
control in the event there shall be any conflict between the Plan and this
Agreement, and it shall control as to any matters not contained in this
Agreement. The Committee shall have authority to make constructions of this
Agreement, and to correct any defect or supply any omission or reconcile any
inconsistency in this Agreement, and to prescribe rules and regulations relating
to the administration of this Award and other Awards granted under the Plan.

This Award shall be governed by the laws of the State of Delaware, without
regard to the conflicts of law principles thereof. Delaware has a substantial
relationship to the parties and transaction reflected herein and, in signing
below, the Grantee acknowledges and agrees that there is a reasonable basis for
the choice of Delaware law, as Delaware law is known to the parties and
well-developed with respect to the subject matters of this Agreement. The
designation of Delaware law and the interpretation and application of this
Agreement consistent with principles of Delaware law assures uniformity,
certainty and predictability in the application of the Agreement and the Plan
through which the Award is granted. The Grantee hereby consents to personal
jurisdiction in any action brought in any court, Federal or state, within the
State of Texas having subject matter jurisdiction in the matter.

12. Headings and Capitalized Terms

Unless otherwise provided herein, capitalized terms used herein that are defined
in the Plan and not defined herein shall have the meanings set forth in the
Plan. Headings are for convenience only and are not deemed to be part of this
Agreement. Unless otherwise indicated, any reference to a Section herein is a
reference to a Section of this Agreement.

13. Severability and Reformation

If any provision of this Agreement (or part thereof) shall be determined by a
court of law to be unenforceable for any reason, such unenforceability shall not
affect the enforceability of any of the remaining provisions hereof (or parts
thereof), as such unenforceable provision (or part thereof) shall be severable
and this Agreement, to the fullest extent lawful, shall be reformed and
construed as if such unenforceable provision, or part thereof, had never been
contained herein, and such provision or part thereof shall be reformed or
construed so that it would be enforceable to the maximum extent legally
possible.

14. Binding Effect

This Agreement shall be binding upon the parties hereto, together with their
personal executors, administrator, successors, personal representatives, heirs
and permitted assigns.

15. Entire Agreement

This Agreement supersedes all prior written and oral agreements and
understandings among the parties as to its subject matter and constitutes the
entire agreement of the parties with respect to the subject matter hereof,
except to the extent that the Plan may be considered to address the subject
matter hereof. Notwithstanding the foregoing, this Agreement shall be in
addition to, and shall not supersede or replace, any other Restrictive
Agreements. If there is any conflict between this Agreement and the Plan, then
the applicable terms of the Plan shall govern.

 

10



--------------------------------------------------------------------------------

16. Waiver

Waiver by any party of any breach of this Agreement or failure to exercise any
right hereunder shall not be deemed to be a waiver of any other breach or right
whether or not of the same or a similar nature. The failure of any party to take
action by reason of such breach or to exercise any such right shall not deprive
the party of the right to take action at any time while or after such breach or
condition giving rise to such rights continues.

 

11